Citation Nr: 0408318	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-08 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for service-connected post traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for service-connected 
right wrist deformity, currently 30 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1966 
to April 1987. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted the veteran's claim seeking 
entitlement to service connection for PTSD, and assigned a 10 
percent evaluation, effective February 26, 2002.  The RO also 
increased evaluation of the veteran's service-connected 
traumatic deformity of the right wrist from 10 percent to 30 
percent, effective February 26, 2002, and denied the 
veteran's claim seeking entitlement to a TDIU. 


REMAND

The veteran was initially scheduled for a January 2004 
personal hearing via video conference, at the RO in Chicago, 
Illinois.  On January 21, 2004, he contacted the RO and 
requested that his video conference hearing be re-scheduled 
at the RO in Little Rock, Arkansas, where the veteran has 
moved his residence.  His explanation was determined by the 
Board to be good cause shown for why he was unable to appear 
for the January 2004 hearing and his motion to reschedule was 
granted in March 2004.  We, therefore, remand this case to 
the RO in Little Rock, Arkansas for the following 
development:

The RO in Little Rock, Arkansas should 
schedule the veteran for the desired 
video conference hearing before a 
Veterans Law Judge of the Board of 
Veterans' Appeals.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

